ORDER OF SUMMARY DISPOSITION
¶1 In this case, THE COURT FINDS, from a review of the record and briefs submitted, that today’s decision in the companion case, Washington v. Tulsa County, (No. 103,384), 2006 OK 92, 151 P.3d 121, disposes of the issues presented. Rule 1.201 of the Oklahoma Supreme Court Rules provides that “[i]n any case in which it appears that a prior controlling appellate decision is disposi-tive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision.” Okla. Stat. tit. 12, chap. 15, app. (2001). Today’s decision in the companion case renders moot the issues raised in this appeal.
¶ 2 IT IS THEREFOR ORDERED that the trial court’s order refusing to vacate the dismissal of this action is summarily affirmed.
ALL JUSTICES CONCUR.